Title: From James Madison to Benjamin Joy, 30 May 1822
From: Madison, James
To: Joy, Benjamin


                
                    Dr. Sir
                    Montpr. May 30. 1822
                
                I have just recd. yours of the 23d. inst. in which you acknowledge the recet. of mine of Mar 18. & May. 16. but say nothing as to the disposition to be made of your brothers letter to me therein referred to. Be so good as to drop me a line supplying the omission. In the mean time I will forward the letter to Mr. Cutts, who will comply with your instructions in that respect; which it may be well to address to him, as well as to communicate to me. I suggest this precaution, that if the letter is to be handed to the Board of Comrs. there may be less danger of being out of time, the limit to which I do not know.
            